DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on August 30, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0175086 A1 (hereinafter “Katoh”).
Regarding claim 1, Katoh discloses in Figs. 1-3 and related text an array substrate 2 (¶ [0031]), comprising: 
a substrate 5 (¶ [0032]); 
a thin film transistor layer 6/7 disposed on the substrate (¶¶ [0032] and [0037]); and 
a fingerprint identification component disposed in the thin film transistor layer;
wherein the fingerprint identification component comprises a switching element 6 (¶ [0034]) and a photodiode 7 (¶ [0038]), and the switching element and the photodiode are adjacently disposed on the substrate; 
the switching element comprises a first semiconductor 14 (¶ [0034]), the photodiode comprises a second semiconductor 21/22/23 (¶ [0038]), and the first semiconductor and the second semiconductor are manufactured on a same layer 32 (¶ [0047]); 
the second semiconductor comprises a first N+ doped region 23 (¶¶ [0038] and [0061]-[0062]) and a first P+ doped region 21 (¶¶ [0038] and [0059]-[0060]), and a first gap is defined between the first N+ doped region and the first P+ doped region; and 
wherein the array substrate further comprises a photosensitive layer 22 disposed on the second semiconductor and corresponding to the first gap, and a material of the photosensitive layer is amorphous silicon (¶¶ [0040]-[0042]).
The limitations “a fingerprint identification component disposed in the thin film transistor layer” and “the fingerprint identification component comprises…a fingerprint identification element” have not been given patentable weight because they are considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device.  It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 2, Katoh discloses in Fig. 2 and related text the thin film transistor layer comprises: 
a semiconductor layer 14/21/22/23 disposed on the substrate (¶¶ [0034] and [0038]), wherein the first semiconductor and the second semiconductor are disposed in the semiconductor layer; 
a gate insulating layer 27 disposed on the semiconductor layer (¶ [0034]); 
a gate electrode 18 disposed on the gate insulating layer and corresponding to the first semiconductor (¶ [0034]); 
an interlayer insulating layer 28 disposed on the gate insulating layer and the gate electrode (¶ [0034]); 
a first metal layer 19a/19b/20/24/25 disposed on the interlayer insulating layer and connected to the semiconductor layer by at least one via hole (¶¶ [0035], [0039] and [0066]-[0067]), wherein the at least one via hole penetrates through the interlayer insulating layer and the gate insulating layer; and 
a planarization layer 43 disposed on the first metal layer and the interlayer insulating layer (¶ [0036]).
Regarding claim 3, Katoh discloses the first metal layer has a first metal line 24 vertically connected to the first P+ doped region (Fig. 2; ¶¶ [0039] and [0066]-[0067]).
Regarding claim 5, Katoh discloses a second gap is defined between the first semiconductor and the second semiconductor (Fig. 2); and 
the first metal layer has a connecting line 19b (¶¶ [0035] and [0066]-[0067]), one end (a bottom end) of the connecting line is connected (electrically and directly physically) to the first semiconductor, and another end (a top end) of the connecting line is connected (indirectly physically) to the second semiconductor.
Regarding claim 6, Katoh discloses the second semiconductor further comprises a first active region 22 disposed in the first gap (Fig. 2; ¶¶ [0039]-[0042]).
Claim Rejections - 35 USC § 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of US 2017/0343873 A1 (hereinafter “Ma”).
Regarding claim 8, Katoh discloses substantially the entire claimed invention, as applied to claim 2 above, including an insulating layer 26 disposed between the substrate and the thin film transistor layer (Fig. 2; ¶ [0034]); and a first electrode layer 9 disposed on the thin film transistor layer (Fig. 2; ¶ [0036]).
Katoh does not disclose a touch control insulating layer disposed on the first electrode layer and provided with a slot recessed to a surface of the first electrode layer; and a storage capacitor layer disposed on the touch control insulating layer and in the slot, and connected to the first metal layer.
Ma teaches in Fig. 7 and related text a touch control insulating layer 127 (¶ [0035]) disposed on the first electrode layer 126 (¶ [0035]) and provided with a slot O1 (¶ [0038]) recessed to a surface of the first electrode layer; and 
a storage capacitor layer M3 disposed on the touch control insulating layer and in the slot, and connected to the first metal layer Z2 (M2) (¶¶ [0038]-[0039]).
Katoh and Ma are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Katoh with the specified features of Ma because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Katoh’s array substrate to form a touch control insulating layer disposed on the first electrode layer and provided with a slot recessed to a surface of the first electrode layer; and to form a storage capacitor layer disposed on the touch control insulating layer and in the slot, and connected to the first metal layer, as taught by Ma, in order to provide the array substrate with dual storage capacitors, thereby increasing the storage capacitance of a liquid crystal display panel to improve the flicker caused by TFT (thin film transistor) leakage without reducing the aperture ratio (Ma: ¶¶ [0040] and [0048]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of Ma as applied to claim 8 above, and further in view of US 2017/0205953 A1 (hereinafter “Sun”).
Regarding claim 9, Katoh in view of Ma disclose substantially the entire claimed invention, as applied to claim 8 above.
Katoh in view of Ma do not expressly disclose the storage capacitor layer comprises: a first transparent electrode layer disposed on the touch control insulating layer; a passivation layer disposed on the first transparent electrode layer and the touch control insulating layer; and a second transparent electrode layer disposed on the passivation layer.
Sun teaches in Figs. 1, 2 and related text the storage capacitor layer C2 (¶ [0033]) comprises:
a first transparent electrode layer 15 disposed on the touch control insulating layer 14 (¶ [0028]);
a passivation layer 16 disposed on the first transparent electrode layer and the touch control insulating layer (¶ [0028]); and 
a second transparent electrode layer 17 disposed on the passivation layer (¶ [0028]).
Katoh, Ma and Sun are analogous art because they each are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Katoh in view of Ma with the specified features of Sun because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Katoh in view of Ma to form the storage capacitor layer to comprise: a first transparent electrode layer disposed on the touch control insulating layer; a passivation layer disposed on the first transparent electrode layer and the touch control insulating layer; and a second transparent electrode layer disposed on the passivation layer, as taught by Sun, in order to enable a common electrode to shield an electric field in the case of an in-cell touch function (Sun: ¶ [0004]), and to enable a pixel area of a same size to provide a larger total storage capacitance (Sun: ¶ [0033]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811